             Case 3:17-cr-00533-EMC Document 1311 Filed 11/17/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA Y. PENG (NYBN 5150032)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 8        Fax: (415) 436-7027
          Email: Lina.Peng@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   CASE NO. 17-CR-533 EMC
                                                     )
15           Plaintiff,                              )   [PROPOSED] ORDER TO EXCLUDE TIME
                                                     )   UNDER THE SPEEDY TRIAL ACT FROM
16      v.                                           )   NOVMEBER 16, 2020, TO JANUARY 13, 2021
                                                     )
17   JONATHAN JOSEPH NELSON et al,                   )
                                                     )
18           Defendants.                             )
                                                     )
19

20           On November 16, 2020, defendants Jonathan Joseph Nelson, Raymond Michael Foakes, Russell
21 Allen Lyles, Jr., Jeremy Daniel Greer, Brian Wayne Wendt, Christopher Ranieri, Russell Taylor Ott,

22 Damien David Cesena, Brian Allen Burke, David Salvatore Diaz III, Merl Frederick Hefferman, and

23 plaintiff United States appeared before the Court for a status conference via Zoom. Defendants, through

24 counsel, waived their appearance at the hearing and/or consented to participation via Zoom. The parties

25 discussed various issues in the case, including the United States’ pending motion for an order to show

26 cause, as well as scheduling for upcoming litigation on experts and other pre-trial motions the

27 defendants expect to bring. The Court set a further status hearing on January 13, 2021, and directed the

28 parties to meet and confer regarding the scheduling of the third round of Daubert motions and motions

     [PROPOSED] ORDER EXCLUDING TIME
     Case No. CR 17-533 EMC                                                           v. 7/10/2018
             Case 3:17-cr-00533-EMC Document 1311 Filed 11/17/20 Page 2 of 2




 1 directed at overt acts or suppression. The Court scheduled a motion hearing on the government’s CAST

 2 expert on February 17, 2021, with possible evidentiary hearing dates on February 19, and February 26,

 3 2021. The Court also set a motion hearing date on the third round of expert litigation on March 17,

 4 2021, with possible evidentiary hearing dates on March 19, and March 26, 2021.

 5          Based on representations of counsel and for good cause shown as further set forth during the

 6 hearing, the Court finds that time is excludable between November 16, 2020, and January 13, 2021,

 7 including because of the pending motions in the case and the need for effective preparation of counsel.

 8 18 U.S.C. § 3161(h)(1)(D), (7)(B)(ii). The Court had previously found, due to the nature of the

 9 prosecution, that the case is complex under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), and it is
10 unreasonable to expect adequate preparation for pretrial proceedings or for any trials within the time

11 limits established under the Act.

12          Therefore, IT IS HEREBY ORDERED, that time is excluded between November 16, 2020, and

13 January 13, 2021, on the basis that the ends of justice served by the continuance outweigh the best

14 interests of the public and defendants in a speedy trial, and because failure to grant a continuance would

15 deny defendants’ counsel reasonable time necessary for effective preparation, taking into account the

16 exercise of due diligence, including because of pending and upcoming motions. 18 U.S.C. §

17 3161(h)(7)(A), (1)(D), (7)(B)(iv). The Court also continues to find that the case is complex based on the

18 number of defendants and the nature of the prosecution, and thus time shall be excluded from

19 computation under the Speedy Trial Act on that basis as well. 18 U.S.C. § 3161(h)(7)(B)(ii).

20

21
     DATED: November 17, 2020                                                          .
22                                                       EDWARD M. CHEN
                                                         United States District Court Judge
23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     Case No. CR 17-533 EMC                                                            v. 7/10/2018
